Conviction is for maiming. Punishment was fixed at two years in the penitentiary.
Since the submission of this case the following affidavit has been filed: —
"The State of Texas
County of Kaufman
Before me, the undersigned authority, on this day personally appeared Virge Rutledge, Sheriff of Kaufman County, Texas, and states that H.B. (Horace) Keith is dead, having died from gunshot wounds on the 11th day of February, 1922; that the said H.B. Keith was the same person who was convicted in the District Court of Kaufman County, Texas, at the June Term, 1921, of maiming, and sentenced to two years' confinement in the penitentiary, and who took an appeal to the Court of Criminal Appeals of Texas, in which Court said cause is now pending.
Virge Rutledge, Sheriff Kaufman County. *Page 166 
Sworn to and subscribed before me, this the 13th day of February, A.D. 1922.
Mrs. W.D. Treadwell, District Clerk, Kaufman County, Texas.
                  Per Nannie Jamieson, Deputy."
It appearing that appellant has died since this appeal was perfected, and while it was pending in this Court undetermined, it is ordered that the proceedings against appellant disclosed by the record be abated.
Abated.